Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to application 16/883434 filed on 05/26/20. 
Claims 1-22are remain pending in the application.

Oath/Declaration

The oath/declaration filed on May 26th, 2020 is acceptable.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-22 are rejected under 35 U.S.C. 102(b) as being anticipated by Willian Cochran (U.S. Patent No. 2009/0309578).

As to claim 1 the prior art teaches a method of constructing a 3-dimensional inductor comprising: 

placing a pattern of wire onto a 2-dimensional planar adhesive substrate according to a predetermined 2-dimensional design using a computer-controlled machine (see fig 1-4 paragraph 0076-0080 and background); 

manipulating the 2-dimensional substrate into a particular 3-dimensional inductor by at least one of: folding, rolling, corrugating or winding (see fig 1-4, and 6-11 paragraph 0079-0085 and summary).

As to claim 2 the prior art teaches further comprising using the computer-controlled machine to perform one of cutting, creasing or scoring the 2-dimensional substrate before the step of manipulating (see fig 1-5 and 30-36 paragraph 0086-0090).

As to claim 3 the prior art teaches wherein the step of placing the pattern of wire is performed at a speed of at least two meters per second of wire (see fig 2-10 paragraph 0074-0082).

As to claim 4 the prior art teaches wherein the 3-dimensional inductor is a sensor (see fig 18-25 paragraph 0084-0090).

As to claim 5 the prior art teaches wherein the sensor is a linear variable differential transformer (LVDT) (see paragraph 0006-0010).

As to claim 6 the prior art teaches wherein the LVDT is formed by placing three planar coils onto the 2-dimensional substrate, and the 2-dimensional substrate is a thin film of 12 or less micron (see fig 2-11 paragraph 007-0017 and paragraph 0086-0092).

As to claim 7 the prior art teaches wherein one of the three planar coils is a primary, and two of the three planar coils are secondaries (see fig 22-27 paragraph 0081-0095).

As to claim 8 the prior art teaches wherein the two secondaries are wired in opposing series configuration (see fig 24-28 paragraph 0094-0098).

As to claim 9 the prior art teaches further comprising varying turn density as a function of position (see fig 18-25 paragraph 0079-0085 and summary).

As to claim 10 the prior art teaches wherein the turn density is varied by changing horizontal position of turns, as well as changing vertical extent of turns (see fig 28-31 paragraph 0096-0102).

As to claim 11 the prior art teaches wherein the 3-dimensional inductor operates as a sensor in a 6-axis load cell (see fig 28-32 paragraph 0100-0105).

As to claim 12 the prior art teaches wherein the 3-dimensional inductor operates as a sensor in a rotary variable differential transducer (see fig 26-31 paragraph 0106-0110 and background).

As to claim 13 the prior art teaches wherein the 2-dimensional planar substrate is a polyimide or PET polymer film of thickness between 1 and 100 um (see fig 32-34 paragraph 00105-0109).

As to claim 14 the prior art teaches wherein the 2-dimensional planar substrate is temporarily bonded to a carrier, wherein the carrier is one of paper or polymer (see fig 33-36 paragraph 0108-0112).

As to claim 15 the prior art teaches wherein the carrier is impermeable with an oil film deposited on at least one surface (see fig 18-28 paragraph 0088-0093).

As to claim 16 the prior art teaches wherein the wire is insulated (see fig 26-33 paragraph 0100-0104).

As to claim 17 the prior art teaches further comprising placing second wires alongside the wires in the pattern of wire (see fig 18-23 paragraph 0082-0087 and summary).

As to claim 18 the prior art teaches wherein the second wires are one of low carbon steel, ferritic stainless steel, nickel or Mu-metal (see fig 26-34 paragraph 0102-0105).

As to claim 19 the prior art teaches further including placing flux guides on the 2-dimensional planar substrate alongside the wires in the pattern of wire (see fig 28-35 paragraph 0105-0110).

As to claim 20 the prior art teaches a method of producing a 3-dimensional inductive LVDT sensor comprising: 

plotting a 2-dimensional wire pattern on a substrate manipulating the substrate into a 3-dimensional inductor wherein the 3-dimensional inductor has a predetermined magnetic flux field when energized (see fig 1-4, and 6-11 paragraph 0079-0086 and summary); 

locating a ferromagnetic member in the flux field (see fig 5-15 paragraph 0081-0086 ); 

attaching the ferromagnetic member to an external mechanical connection (see fig 10-20 paragraph 0083-0091 and background).
 
As to claim 21 the prior art teaches wherein the 2-dimensional wire pattern has a single primary winding and a plurality of secondary windings (see fig 18-25 paragraph 0079-0082).

As to claim 22 the prior art teaches wherein the plurality of secondary windings are located equidistantly on a circumference of a circle (see fig 18-25 paragraph 0081-0087 and background).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851